Title: To John Adams from Peter Thatcher Vose, 4 January 1822
From: Vose, Peter Thatcher
To: Adams, John


				
					Most venerated Sir,
					Lancaster Jany 4th. 1822
				
				If you could have rejoiced on the morning of the 25th. ulto. in the momentary but happy interview, in which I had the honour and satisfaction to participate with you. How much more Sir, had I reason to rejoice or be over joyed to See & behold ‘The Sage of Quincy’ or Montezillo Sitting under his own ‘vine & fig tree’! happy in the bosom of his family. so affable so affectionate so cordial.—And so attentive  & prompt as to give me this further proof of his esteem & regard, for myself & my Ancestry as that now before me. ‘dated on that blessed Anniversary’!—Permit me to indulge the pleasing Idea, that I hail it as the emblem or harbinger on this Auspicious Morn of a brighter day! But how shall I express my gratitude for these distinguished proofs of your approbation & civilities to my self & the Author of the Work.—(I then had the honour to present You.) as in this testimony or memento now before me and which shall be preserved. So esential So esentially beneficial to my Children to aid them in the Study of Biography & History after they shall have laid its foundation in Geography.—And if I may be permitted to give publicity to such parts as are  applicable to the Author & will aid in the desemmination of ‘His usefull labours’ in the Geographical department of Science for the benifit of the rising generation.And will you accept a further tribute or attempt to venerate your Name for ‘my single self’.—If at the close of your administration you left the helm of State ‘with a Goverment in the full tide of successfull experiment with an overflowing Treasury & at peace with all the World’ How sadly has the scene been reversed? If the Ark or Political Bark of our safety has been buffeted & lost, on the Tempestuous Sea of liberty? while the fortune (if not the lives) of many of the Crew have been lost, or shatterd & torn, in the gale. while the Real Patriot & Friend to his Country has sighed & groaned and while the billows & the waves were dashing their force even to your seat at Montezillo. Mr. Wallason or Mr. Atlass they recoiled harmless at the feet of its Chieftants.—And have but served to convince a deluded Multitude who would only be taught in the school of adversity or dear bought experiment of the Greatness & Wisdom of your administration sanctioned by Washington! The correctness of which have & shall continue to come up as an acceptable memorial to the People. And your memory, will be blessed as often as Columbia, & Her Pilgrim Sons shall pay their annual devotion to yonder Rock (of Ages) as they pass & repass in review, & stop to view This venerable spot. Oh happy lot.—Imortalized by you.I Pray you accept / once more the unfeigned esteem / & veneration of your most / devoted Sevt.—
				
					Peter Thatcher Vose
				
				
			